DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined. The Examiner called Applicant’s representative so that a Terminal Disclaimer would be filed to place the application in condition for allowance, but no timely response was received.

Claim 1 is pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,887,895 in view of Chun et al. (US Patent Application Publication 2017/0127451; hereinafter Chun).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,887,895. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a similar concepts of suppress access to a communication medium.
Regarding claim 1 10,887,895 discloses a wireless communication device (claim 1), comprising: a transmitter (claim 4) configured to transmit a first field containing information to identify a plurality of wireless communication terminals (claim 1), and configured to multiplex and transmit a plurality of second fields in each of which a first frame containing an address of any of the wireless communication terminals is set (claim 1); and a controller configured to determine, for the first frames, values pertaining to lengths of durations to suppress access to a wireless medium to the wireless communication terminal having an address different from the address contained in each of the first frames (claim 1) wherein the transmitter is configured to set the values in the first frames, the second fields, or the first field, and the controller is configured to determine the values so that the durations have an end at an identical time (claim 1).

Allowable Subject Matter
Claim 1 is allowed.
The present application is a Continuation of USPN 10,887,895, it has been examined and a search has been performed. The combination of elements recited in the claims, of similar subject matter as those recited in the Parent case, is not met by the prior art. The closest art to Chun et al. (US PG PUB 2017/0127451) which discloses a method and system for receiving a frame in a WLAN, in which an access point transmits an RTS frame to a plurality of stations, the RTS frame includes information for setting a network allocation vector of other stations. The stations transmit a CTS frame to the access point in response to the RTS. An uplink transmission indication frame is sent by the access point which triggers an uplink transmission from each station. However, the combination of elements in the claims are not met by this art, either alone or in combination. Thus, the claims are deemed allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2017/0127451 to Chun et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466








/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466